                            United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

CRAIG CUNNINGHAM                                   §
                                                   §   Civil Action No. 4:19-CV-96
v.                                                 §   (Judge Mazzant/Judge Nowak)
                                                   §
AIR VOICE, INC.                                    §

                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On February 14, 2020, the report of the Magistrate Judge (Dkt. #35) was entered containing

proposed findings of fact and recommendations that Plaintiff Craig Cunningham’s Motion for a

Default Judgment and Request for a Hearing to Determine Damages (Dkt. #9), Renewed Motion

for a Default Judgment and Request for a Hearing to Determine Damages (Dkt. #19), and Renewed

Motion for a Default Judgment (Dkt. #23) be granted in part and denied in part, and Plaintiff should

be awarded $40,500.00 as statutory damages against Defendant Air Voice, Inc.

       Having received the report of the United States Magistrate Judge, and no objections thereto

having been timely filed, the Court is of the opinion that the findings and conclusions of the

Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

conclusions of the Court.

       It is therefore ORDERED that Plaintiff’s Motion for a Default Judgment and Request for

a Hearing to Determine Damages (Dkt. #9), Renewed Motion for a Default Judgment and Request

for a Hearing to Determine Damages (Dkt. #19), and Renewed Motion for a Default Judgment
.
    (Dkt. #23) are GRANTED IN PART and DENIED IN PART. A default judgment shall be

    entered for Plaintiff.

            IT IS SO ORDERED.

            SIGNED this 24th day of March, 2020.




                                      ___________________________________
                                      AMOS L. MAZZANT
                                      UNITED STATES DISTRICT JUDGE




                                               2
